DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 10,756,075) in view of Kim (U.S. 10,475,749) and Kumar et al. (U.S. 9,947,642).
Regarding Claim 1, Hong et al. discloses a semiconductor package comprising: 

a semiconductor chip mounted on the first substrate such that a circuit formation surface is oriented toward the first substrate (chip 120, Figure 5); 
a second substrate arranged above the first substrate, the semiconductor chip being sandwiched between the first substrate and the second substrate (second substrate 200, Figure 5); and 
a resin that seals the semiconductor chip and that is filled between the first substrate and the second substrate (resin 254, Figure 5), 
wherein the second substrate includes a back layer having a first surface facing a back surface that is an opposite surface of the circuit formation surface of the semiconductor chip (bottom layer 200, Figure 5), 
wherein on an area of the first surface of the solder resist layer facing the back surface of the semiconductor chip, at least one protruding portion that protrudes towards the back surface of the semiconductor chip is provided (protruding portion 210, Figure 5), 
wherein a gap is formed between an end surface of the at least one protruding portion closest to the back surface of the semiconductor chip and the back surface of the semiconductor chip (Column 9, Lines 51-54), 
wherein the gap is filled with the resin (resin 254, Figure 5), 
wherein the back layer and the at least one protruding portion are formed of a same material (bottom layer 200, protruding portion 210, Figure 5). 
However, they do not explicitly disclose that the back layer is a solder resist layer and do not explicitly disclose that an area of the at least one protruding portion is smaller than an area of back surface of the semiconductor chip in plan view.  Kim discloses a 
Regarding Claim 4, Hong et al. in view of Kim and Kumar et al. further disclose that the at least one protruding portion is provided at a position overlapping a central portion of the semiconductor chip in plan view (Hong et al., protruding portion 210, Figure 5, Kim, protruding portion 520, Figure 3a).
Regarding Claim 5, Hong et al. in view of Kim and Kumar et al. further disclose that on the area, the at least one protruding portion includes a plurality of protruding portions that protrude toward the back surface of the semiconductor chip (Hong et al., protruding portion 210, Figure 5, Kim, protruding portion 520, Figure 3a).
Regarding Claim 6, Hong et al. in view of Kim and Kumar et al. further disclose that a planar shape of the semiconductor chip is a rectangular shape, and wherein the protruding portions are provided at a position overlapping a central portion of the semiconductor chip in plan view and at positions overlapping four corners of the semiconductor chip in plan view (Hong et al., protruding portion 210, Figure 5, Kim, protruding portion 520, Figure 3a).
Regarding Claim 8, Hong et al. in view of Kim and Kumar et al. further disclose that a substrate connection member that is provided between the first substrate and the second substrate and that electrically connects the first substrate and the second substrate (Hong et al., substrate connection member 240, Figure 5, Kim, substrate connection member 400, Figure 4c).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816